UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.                                                                    No. 97-4188

BRENDA S. BEDNORZ,
Defendant-Appellant.

Appeal from the United States District Court
for the District of South Carolina, at Spartanburg.
Henry M. Herlong, Jr., District Judge.
(CR-96-707)

Submitted: August 19, 1997

Decided: September 3, 1997

Before HALL, HAMILTON, and WILLIAMS, Circuit Judges.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

Benjamin T. Stepp, Assistant Federal Public Defender, Greenville,
South Carolina, for Appellant. David Calhoun Stephens, Assistant
United States Attorney, Greenville, South Carolina, for Appellee.

_________________________________________________________________

Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________
OPINION

PER CURIAM:

Brenda S. Bednorz pleaded guilty to knowingly making and pos-
sessing forged securities with intent to deceive another in violation of
18 U.S.C. §§ 2, 513 (1994). The court sentenced Bednorz to impris-
onment for twelve months and one day, followed by supervised
release for three years. Bednorz appeals her conviction and sentence.
Bednorz's attorney filed a brief in accordance with Anders v.
California, 386 U.S. 738 (1967), addressing whether the district court
complied with the requirements of Fed. R. Crim. P. 11 in accepting
Bednorz's guilty plea and whether the court erred in failing to depart
from the guidelines when sentencing her. Counsel asserts that there
are no meritorious grounds for appeal. Bednorz was informed of her
right to file a pro se supplemental brief, which she failed to file. We
affirm.

Bednorz contends that the district court improperly conducted the
Rule 11 hearing in accepting her guilty plea. In reviewing the ade-
quacy of compliance with Rule 11, this court accords great deference
to the trial court's decision as to how best to conduct the colloquy
with the defendant. See United States v. DeFusco , 949 F.2d 114, 116
(4th Cir. 1991). Rule 11 violations are evaluated under the harmless
error standard. See DeFusco, 949 F.2d at 117. This court may vacate
a conviction resulting from a guilty plea only if the trial court's viola-
tions of Rule 11 affected the defendant's substantial rights. See id.

A review of the record discloses that the district court conducted
a clear and thorough hearing, insuring that Bednorz understood the
rights that she would forego by pleading guilty, the elements of the
charge to which she was pleading guilty, the penalties she faced, the
effect of supervised release, the impact of the sentencing guidelines,
and the effect of the plea agreement. Further, the court ascertained
that Bednorz's plea was voluntary and that a factual basis existed for
her plea.* We find that the district court fully complied with Rule 11
_________________________________________________________________
*Bednorz, who was an office manager and bookkeeper for a real estate
agency, forged company checks to herself and others, embezzling
approximately $13,000.

                     2
and that this claim is without merit. See DeFusco, 949 F.2d at 116-17.
Further, we determine that because Bednorz's substantial rights were
not in any way compromised, any alleged error during the Rule 11
colloquy was harmless. See id.

Bednorz also contends that the district court erred in refusing to
grant a downward departure based on her extraordinary family
responsibilities or based on the extraordinary combination of circum-
stances in her case that were not otherwise taken into account in the
sentencing guidelines. Bednorz's counsel argued for a departure on
this basis at sentencing, and the court denied the request, finding that
Bednorz did not demonstrate sufficient justification. See generally
United States v. Bell, 974 F.2d 537, 538-39 (4th Cir. 1992) (holding
that negative effect of parent's incarceration on child does not justify
downward departure). The court sentenced Bednorz at the low end of
the appropriate range under the guidelines.

The denial of a request for a downward departure is reviewable
only if the district court mistakenly believed that it lacked the author-
ity to depart. See United States v. Underwood , 970 F.2d 1336, 1338
(4th Cir. 1992). The record reflects that the district court was aware
of its authority to depart but chose not to depart after considering the
statements of Bednorz and counsel for both parties. Therefore, Bed-
norz's sentence, which fell within the guidelines range, is not review-
able. See Underwood, 970 F.2d at 1338.

In accordance with the requirements of Anders , we have examined
the entire record and find no meritorious issues for appeal. Accord-
ingly, Bednorz's convictions and sentence are affirmed. This court
requires that counsel inform his client, in writing, of her right to peti-
tion the Supreme Court of the United States for further review. If the
client requests that a petition be filed, but counsel believes that such
a petition would be frivolous, then counsel may move in this court for
leave to withdraw from representation. Counsel's motion must state
that a copy thereof was served on the client.

We dispense with oral argument because the facts and legal conten-
tions are adequately presented in the materials before the court and
argument would not aid the decisional process.

AFFIRMED

                     3